UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-7513

UNITED STATES OF AMERICA

                    Plaintiff - Appellee,

             v.

SIRRICO FITZGERALD BURNSIDE,

                    Defendant – Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Timothy M. Cain, District Judge. (6:12-cr-00220-TMC-1)


Submitted: March 23, 2021                                         Decided: March 26, 2021


Before THACKER, QUATTLEBAUM, and RUSHING, Circuit Judges.


Affirmed by unpublished per curiam opinon.


Sirrico Fitzgerald Burnside, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Sirrico Fitzgerald Burnside appeals the district court’s order denying his motion for

compassionate release, 18 U.S.C. § 3582(c)(1)(A). We have reviewed the record and find

no reversible error. Accordingly, we affirm for the reasons stated by the district court.

United States v. Burnside, No. 6:12-cr-00220-TMC-1 (D.S.C. Sept. 30, 2020).            We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                                              AFFIRMED




                                            2